Citation Nr: 1733271	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable rating for residuals of perforated left eardrum, with recurrent otitis media and externa.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for vertigo with left unilateral vestibular hypofunction (as secondary to the service-connected left ear disability) with a rating of 30 percent, and denied a compensable rating for residuals of perforated left eardrum, with recurrent otitis media and externa.  While the Veteran appealed the rating assigned for vertigo and the denial of a higher rating for the left ear disability, he subsequently withdrew his appeal with regard to the rating assigned for vertigo.  

The Veteran testified before a Veterans Law Judge at a videoconference hearing held in August 2011.  A transcript of that hearing is of record. 

In February 2012, the Board remanded the case for further development, to include a VA examination.  The Board also found that the Veteran had raised intertwined claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum.  In a March 2014 rating decision, the RO granted service connection for migraine headaches, adjustment disorder, and diplopia, but denied service connection for facial nerve damage and speech impairment.

In March 2016, the Board advised the Veteran that the Veterans Law Judge who held the August 2011 hearing was no longer employed by the Board and informed him of his right to another hearing before a different Veterans Law Judge.  In April 2016, the Veteran indicated that he did not wish to appear at another Board hearing.

In August 2016, the Board remanded the case, to include the raised claim for a total disability rating based on individual unemployability (TDIU), to obtain outstanding VA medical records.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  In a March 2017 rating decision, the RO granted a TDIU effective February 12, 2015.  Thus, that issue is no longer before the Board.


FINDING OF FACT

The Veteran's residuals of perforated left eardrum, with history of recurrent otitis media and externa, have not been manifested by suppuration or aural polyps.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of perforated left eardrum, with history of recurrent otitis media and externa, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic Code 6200 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations to determine the nature and severity of his disability in June 2010, May 2011, May 2012, July 2012, November 2012, and May 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his residuals of perforated left eardrum in January 2010.

The Veteran's left eardrum disability, diagnosed as residuals of perforated left eardrum, with recurrent otitis media and externa, has been assigned a 0 percent rating under Diagnostic Code 6200, 38 C.F.R. § 4.87 (2016).  

Under Diagnostic Code 6200, chronic suppurative otitis media warrants a 10 percent rating during suppuration or with aural polyps.  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be separately evaluated.  38 C.F.R. § 4.87.

Initially, the Board notes that the Veteran has been separately evaluated for an adjustment disorder, migraine headaches, vertigo, tinnitus, and bilateral hearing loss.  Thus, the question is whether the left eardrum disability itself warrants a compensable rating.

At the June 2010 VA examination, the Veteran complained of dizziness, balance problems, tinnitus, and hearing loss but denied left ear pain or discharge.  He denied a history of neoplasms.  Examination of the left ear revealed a normal ear canal with sclerosis on the tympanic membrane but no edema, tenderness, or discharge.  The examiner provided diagnoses of left eardrum perforation status post tympanoplasty in 1967, left unilateral vestibular hypofunction, and vertigo.  The examiner stated that the Veteran has vertigo and balance problems due to left unilateral vestibular hypofunction, all of which is a result of the left eardrum perforation.  The examiner stated that there were no other symptoms or treatments reported for the conditions evaluated that day.  

At the May 2011 VA examination, the Veteran reported that he has had recurrent bilateral ear infections but no left tympanic membrane perforations and that, other than the left tympanoplasty in 1967, he has not undergone any surgical procedures for the left ear.  The examiner noted that the Veteran was initially seen in the ENT clinic in November 2009 for chronic right draining ear and dizziness, underwent right tympanostomy tube placement in May 2010, and was last seen in April 2011 at which time it was noted that he had a right tympanostomy tube placed recently and was status post remote left tympanoplasty.  Examination revealed a normal left external acoustic meatus, moderate tympanosclerosis, intact tympanic membrane, no evidence of middle ear pathology, and well pneumatized middle ear space.  

At the May 2012 examination, the Veteran reported worsening problems with memory, dysphonia, sleep disturbance, hypersomnia, fatigue, dizziness, and headaches, all exacerbated at elevation.  He reported mild right otalgia and that he noticed a little bit of blood from the right ear a couple of weeks ago that he self-treated with ear drops which resolved his symptoms.  The examiner noted that the Veteran did not have a benign neoplasm of the ear.  The examiner noted a surgical history of left tympanoplasty in 1967 and right tympanoplasty in April 2012 with residuals of right tympanic membrane granulation being treated with otologic drops.  Examination revealed a normal left external ear and ear canal.  The left tympanic membrane showed sclerosis but was intact and otherwise normal.  The examiner noted that there were no other physical findings, complications, conditions, signs and/or symptoms related to the left ear.  The examiner indicated that the Veteran's peripheral vestibular conditions do not impact his ability to work.  The examiner stated that examination did not reveal any clinical evidence of left-sided active otitis media or other middle ear or external ear canal abnormalities, or middle ear or external ear canal swelling, dry and scaly or serous discharge, or itching.  

At the July 2012 VA examination, the Veteran reported dizziness.  The examiner noted the Veteran's prior surgical history and indicated that the Veteran does not currently have any residuals from those surgeries.  Examination of the external ear, ear canal, and tympanic membrane was normal.  

At the November 2012 VA examination, the left external ear and ear canal were normal, while the left tympanic membrane showed sclerosis but was intact and otherwise normal.  

At the May 2015 VA examination, the left external ear and ear canal were normal, but there was thickening and scarring of the tympanic membrane, but without evidence of perforation.

VA and private treatment records mirror the complaints and findings of the above examinations, noting problems in the nonservice-connected right ear and an intact left eardrum status post with chronic changes.

Given the above, while examinations have shown otitis media in the nonservice-connected right ear, there have been no such findings in the left ear.  Pertinent to the rating criteria, there has been no evidence of suppuration or aural polyps in the left ear during the rating period.  As such, the Board observes that the disability is more appropriately characterized as residuals of perforated left eardrum, with history of recurrent otitis media and externa.  The Board finds that the disability has not been manifested by suppuration or aural polyps.  Thus, a compensable rating under Diagnostic Code 6200 is not warranted.  

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  The Board reiterates that the Veteran has been separately rated for an adjustment disorder, migraine headaches, vertigo, tinnitus, and bilateral hearing loss.  While Diagnostic Code 6202 provides for the evaluation of otosclerosis, the only pertinent finding in the left ear, that disability is rated based on hearing impairment, for which the Veteran already is separately rated.

In conclusion, a compensable rating for residuals of perforated left eardrum, with history of recurrent otitis media and externa, is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected residuals of perforated left eardrum, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which, if present would be suppuration or polyps.  The Veteran's symptoms, if present, would be reasonably contemplated by the rating criteria.  The Board reiterates that the Veteran has been separately rated for an adjustment disorder, migraine headaches, vertigo, tinnitus, and bilateral hearing loss.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A compensable rating for residuals of perforated left eardrum, with history of recurrent otitis media and externa, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


